Citation Nr: 1612877	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-38 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for peripheral neuropathy, to include entitlement under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January to October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issues currently on appeal were previously before the Board in August 2012 at which point they were remanded for further development.  

In January 2015, the Board denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for peripheral neuropathy, to include entitlement under the provisions of 38 U.S.C.A. § 1151.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision regarding these issues, and remanding the claim to the Board for further proceedings consistent with the joint motion.  The Board recognizes that the January 2015 Board decision also denied entitlement to service connection for disability manifested by tinnitus and vertigo, to include entitlement under the provisions of 38 U.S.C.A. § 1151.  However, the Veteran did not appeal that issue to the Court, and thus it is deemed abandoned and not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issues on appeal. 
 
In the October 2015 JMR, the parties agreed that the Board erred in failing to ensure adequate compliance with the August 2012 Board remand regarding the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for peripheral neuropathy, to include entitlement under the provisions of 38 U.S.C.A. § 1151.

With regard to the Veteran's claim of entitlement to service connection for peripheral neuropathy, to include entitlement under the provisions of 38 U.S.C.A. § 1151, the parties noted that the Board had ordered that all records pertaining to the Veteran's treatment for testicular cancer, to include cisplatin therapy, should be obtained and associated with the claims file.  In so ordering, the Board indicated that the RO should obtain consent forms signed or acknowledged by the Veteran and that "all efforts to obtain these records must be documented in the claims file. The Veteran must be notified of any records that are unavailable... All such notification must be documented in the claims file."

In this regard, the parties agreed that despite the Board's reference to the VA treatment records, including those documenting the Veteran's chemotherapy treatment, those records do not appear to have been obtained and associated with the Veteran's claims file.  Additionally, the parties agreed that there is no evidence associated with the record that shows that the RO obtained the Veteran's informed consent.  Thus, the parties agreed that a remand is warranted to ensure that the Veteran's VA treatment records are obtained and associated with the claims file as requested by the August 2012 Board remand.  If the documents are unavailable, the RO should notify the Veteran of their unavailability and document all notifications in the claims file.  

Next, the parties agreed that the VA examination provided to the Veteran in October 2012, as well as the January 2013 addendum opinion were incomplete for purposes of deciding the claim.  Specifically, the parties agreed that, although the October 2012 examiner found that there was "no evidence of carelessness, negligence, or lack of proper skill, error in judgment or similar instance of fault on the part of the medical personnel providing care", he did not provide an opinion about whether the Veteran's peripheral neuropathy was a reasonably foreseeable outcome of the cisplatin therapy.  Similarly, in the January 2013 addendum, the parties agreed that the examiner did not offer any statement regarding whether the Veteran's peripheral neuropathy was reasonably foreseeable.  Because both the examination report and the addendum opinion failed to address the issue of reasonable foreseeability, the parties agreed that a remand is warranted for an opinion to be obtained that addresses whether the Veteran's peripheral neuropathy was a reasonably foreseeable outcome of the 1985 cisplatin therapy.

Turning to the issue of entitlement to service connection for an acquired psychiatric disorder, the parties agreed that that the Veteran's claim of service connection for an acquired psychiatric disorder is inextricably intertwined with the issue of entitlement to service connection for peripheral neuropathy, to include entitlement under the provisions of 38 U.S.C.A. § 1151.  Specifically, the parties noted that the October 2012 psychiatric examination report indicated that the Veteran's anxiety disorder is due to "his many serious medical problems and financial worries."  Thus, the parties agreed that the Veteran's peripheral neuropathy is one of the Veteran's many serious medical problems such that the outcome of the Veteran's claim of entitlement to service connection for peripheral neuropathy could have a significant impact on the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to service connection for an acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran for the appropriate release, to include consent forms signed or acknowledged by the Veteran, to obtain any outstanding private or VA treatment records testicular cancer, to include cisplatin therapy.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's treatment records.  

All efforts to obtain these records must be documented in the claims file.  The Veteran must be notified of any records that are unavailable and the efforts VA made to obtain the records, provided a description of any further action VA will take concerning his claim, and advised to submit any such records that are in his possession.  All such notification must be documented in the claims file.

2.  After all records and/or response(s) from each contacted entity have been associated with the claims file, obtain an opinion from a physician with appropriate expertise to determine whether the Veteran's peripheral neuropathy was not a reasonably foreseeable outcome of the cisplatin therapy.

A fully articulated medical rationale for the opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims of service connection.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




